DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 8, 10-14 and 16 are pending. 
      Response to Arguments
The rejection of claim 1 under 35 U.S.C. 101 is withdrawn due to applicant’s amendments.
The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn due to applicant’s amendments.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				      Allowable Subject Matter
Claims 1-3, 6, 8, 10-14 and 16 are allowed.
          Reason for Allowance
The invention defined in claims 1 and 13 are not suggested by the prior art of record. 
The prior art of record (in particular, Forehand; Monty A. US 9584498, Chatt; Alan James US 8817986, Marr; Michael David US 8214653, Kiiskilä; Janne Tuomas US 20200274707, John; Rhidian US 20190149527, Langeman; Gary D. US 20190126307, Mullins; Christopher L. US 20180198627, Gulati; Rajeev US 20180097639, Harris; Theodore US 20150347932, Shear; Victor H. US 20060212370 and Nasu; Masami US 20060029400 ) singly or in combination does not disclose, with respect to independent claim 1 “wherein the security processing module having a processor configured to
receive the transfer file from the secure transfer processing module, after the production unit is authorized by the security verification module, the security processing module performs a pre-manufacturing process to generate a manufacturing file, and the manufacturing module adds the manufacturing file to a product or generates a product according to the manufacturing file;
wherein the pre-manufacturing process having a micro-processor configured to uses the second security module, the verification public key, the decryption private key, and the decryption key to restore the transfer file, to re-encrypt the transfer file based on a feature, and to convert the transfer file into the manufacturing file, wherein the feature is unique to the product.” in combination with the other claimed features as a whole. And with respect to claim 13, “wherein the source unit comprises an encryption key, an encryption public key, and a signature private key, and the source unit encrypts the source file by using the encryption key, the encryption public key, and the signature
private key to generate the transfer file; the production unit comprises a verification public key, a decryption private key, and a decryption key, and the production unit decrypts the transfer file by using the verification public key, the decryption private key, and the decryption key; the verification public key corresponds to the signature private key, the decryption private key corresponds to the encryption public key, and the decryption key corresponds to the encryption key.” in combination with the other claimed features as a whole.

Therefore independent claims 1 and 13 are allowed.
Dependent claims 2, 3, 6, 8, 10-12, 14 and 16 are also allowed based on their dependencies on independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493